Lowe, C. J.
Most of the points which call for any distinct notice from this court resolve themselves into the question whether the common council of the City of Dubuque had the power under their charter to pass such an ordinance. Of this we have no doubt. We think it clearly derivable from clauses 15, 16, 20 and 27 of section 7 of an “act for revising and consolidating the laws incorporating the City of Dubuque, and to establish a City Court therein.” It is unnecessary to add any thing to what has already been said bearing upon *409this question in the case of The City of Davenport v. Kelley, 7 Iowa 102.
One or two other collateral question were raised to the effect that the ordinance was not proved, and that the court charged the jury orally. With regard to the first, it was competent for the City Court of Dubuque to take judicial notice of this ordinance without proof. As to the latter, the proceedings were commenced under the old Code; and in addition to this we are satisfied the defendant suffered no prejudice from the same.
Affirmed.